257 F.2d 48
A. Jesse GOLDSTEIN, Plaintiff-Appellant,v.UNITED STATES of America, Interpleaded Defendant-Appellee.
No. 347.
Docket 24905.
United States Court of Appeals Second Circuit.
Argued June 3, 1958.
Decided June 30, 1958.

Alan Y. Cole, Washington, D. C. (Alex M. Hamburg, New York City, on the brief), for plaintiff-appellant.
Robert J. Ward, Asst. U. S. Atty. for S. D. of New York, New York City (Paul W. Williams, U. S. Atty., and Elliot L. Hoffman, Asst. U. S. Atty., S. D. New York, New York City, on the brief), for interpleaded defendant-appellee.
Before HINCKS, PICKETT and MOORE, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below, reported at 152 F. Supp. 856, with the further observation that the legislative history of § 3672 of the Internal Revenue Code of 1939 directly supports the district court's disposition. United States v. Rasmuson, 8 Cir., 253 F.2d 944.